DETAILED ACTION
This Office Action is in response to Application filed June 16, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, claims 1-10, in the reply filed on May 23, 2033 is acknowledged.

Applicants' election with traverse of Species A drawn to the embodiment shown in Fig. 1a of current application, and Subspecies a drawn to the embodiment shown in Fig. 2 of current application, claims 1-4, in the reply filed on May 23, 3022 is acknowledged.  The traversal is on the grounds that “In the present application, no meaningful explanation was provided as to why a serious burden would be placed on the Examiner if the Species and Subspecies restrictions were to be withdrawn”, that “the Examiner failed to identify any classifications for the 7 allegedly different species and the 6 allegedly different subspecies”, that “This seems to suggest that 13 different search classifications would be required if the Species and Subspecies restrictions were withdrawn, which seems highly improbable”, that “Moreover, since no classification information was provided, Applicant is unable to assess the propriety of the Species and Subspecies restriction requirement”, that “The Examiner also failed to identify which of the alleged 13 species and subspecies, if any, have acquired a separate status in the art when classifiable together by citing any patents which are evidence of such separate status and separate field of search”, that “Absent this information, Applicant has not been afforded a sufficient opportunity to rebut the Species and Subspecies restriction requirement”, that “Furthermore, the Examiner failed to explain why a different field of search is necessary to search one of the alleged species and subspecies in a manner that is not likely to result in finding art pertinent for at least some of the other alleged species / subspecies”, that “It seems highly unlikely that a field of search for one Species or Subspecies would not yield art pertinent to any of the other 13 allegedly distinct Species and Subspecies, but again, no patents were identified and no evidence of separate status / field of search was provided and therefore Applicant is once again unable to assess the propriety of the Species and Subspecies restriction requirement”, that “Instead of satisfying the requirements laid out in MPEP §808.02, zero evidentiary support is provided for the Species and Subspecies restriction requirements”.  This is not found persuasive because (a) the Examiner has already provided the explanations and rationales of the restriction requirement of the multiple Species and Subspecies in the Restriction Requirement mailed March 30, 2022, (b) it is not clear what a “meaningful explanation” refers to, and what the standard of the “meaningful explanation” is, (c) the Examiner stated that the distinct Species and Subspecies that have distinct configurations would impose a burden on the Examiner for the search and consideration of all of the Species and Subspecies in the Restriction Requriement mailed March 30, 2022, (d) it appears that Applicants do not understand that the Species and Subspecies restrictions are not based on different classes and subclasses since most or all of the Species and Subspecies would belong to the same or similar classes and subclasses, but the distinct features of the Species and Subspecies cannot be combined in a single embodiment, rendering them to be distinct from each other, (e) Applicants’ arguments above also appear to suggest that any Restriction Requirement of Species and Subspecies should be accompanied with a prior art rejection since Applicants appear to demand a prior art reference for the Species and Subspecies restrictions, which is not the standard of the Species and Subspecies restrictions, either, (f) on the other hand, Applicants did not provide any evidence that the Species and Subspecies are obvious variants from each other, which the Examiner stated in the Restriction Requriement mailed March 30, 2022, and (g) in other words, Applicants’ arguments in the Election filed May 23, 2022 traversing the Species and Subspecies restrictions are not relevant to the standards of Species and Subspecies restrictions, are a demand of a higher level of evidence for the Species and Subspecies restrictions than stipulated in MPEP for which Applicants did not provide any legal ground, and/or are mere allegations of no serious burden without providing any evidence that the Species and Subspecies are obvious variants from each other.  The requirement is still deemed proper and is therefore made FINAL.
Claim 5 reciting “an amorphous SiN layer” is directed to a nonelected species shown in Fig. 1b of current application comprising a SiN layer 26, or a nonelected species shown in Fig. 1c of current application comprising a SiN layer 25.  The elected Species A shown in Fig. 1a of current application clearly does not comprise a SiN layer as claimed, because the Group III nitride buffer structure 15 is in direct contact with the parasitic channel suppression region 14 in Fig. 1a of current application.
Claims 6-10 are directed to a nonelected species, because the Species A shown in Fig. 1a of current application and the Subspecies a shown in Fig. 2 of current application do not comprise “at least one mesa” recited in claim 6, and claims 7-10 depend on claim 6.  For example, a mesa 37 is formed in the embodiment shown in Fig. 4a of current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 2, it is not clear how “an epitaxial Group III nitride-based multi-layer structure” can be “positioned on the first surface of the support layer” as recited on lines 5-7 of claim 1 when “the parasitic channel suppression region comprises an amorphous layer or a polycrystalline layer or a high-defect density region” as recited in claim 2, because (a) an epitaxy is a growth mechanism of growing a single crystalline material on a single crystalline substrate or layer, and (b) when the parasitic channel suppression region 14 in Fig. 1a of current application is amorphous or polycrystalline, the epitaxial Group III nitride-based multi-layer structure 13 in Fig. 1a of current application may not or cannot be epitaxially grown.  Claims 2-4 depend on claim 1, and therefore, claims 2-4 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 10,128,364)
In the below prior art rejections, the claim limitation “parasitic channel suppression region” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1-4, Hill et al. disclose a semiconductor device (Fig. 6), comprising: a support layer (composite layer of 102, 104 and 106) having a first surface (top surface of 106) inherently configured to support epitaxial growth of at least one Group III nitride, because (a) the nucleation layer 104 is a heteroepitaxial layer (col. 2, lines 44-51), (b) the buffer layer 106 is grown epitaxially layer on the nucleation layer 104 (col. 2, lines 63-64), and (c) therefore, the top surface of the support layer is inherently configured to support epitaxial growth of at least one Group III nitride, which can also be interpreted to be an intended use of the first surface of the support layer; a Group III nitride-based multi-layer structure (composite layer of 108 and 110) (col. 4, lines 44-49 and col. 4, line 61 - col. 5, line 33) positioned on the first surface of the support layer; and a parasitic channel suppression region (180 in Fig. 4 and 6) positioned at the first surface (top surface) of the support layer (composite layer of 102, 104 and 106), because (a) the implanted region 180 is formed by ion implantation of ions recited in claim 4 (col. 9, lines 12-22), (b) Applicants do not specifically claim what the parasitic channel suppression region is formed of, and how efficiently the parasitic channel suppression region suppresses formation of a parasitic channel, and (c) therefore, the implanted region 180 implanted with ion species Applicants’ originally disclosed and claim in claim 4 should be able to function as a parasitic channel suppression region, which is also directed to an intended use of a region (claim 1), wherein the parasitic channel suppression region (180) comprises a high-defect density region, because (a) Applicants do not specifically claim how high the defect density should be to be referred to as “a high-defect density region”, (b) Applicants do not specifically claim what the defect is, and (c) therefore, the implanted region 180 can be referred to as a high-defect density region since it is formed by an ion implantation, and thus has a structure different from an unimplanted region, which can be referred to be defective, implanted ion species can be referred to as a defect in a perfect crystal structure, and either the lattice damage caused by the ion implantation or implanted ions can be referred to be high in comparison to an unimplanted region or an implanted region implanted with a smaller ion dose (claim 2), the parasitic channel suppression region (180) forms the first surface (top surface) of the support layer (composite layer of 102, 104 and 106) (claim 3), and the parasitic channel suppression region (180) further comprises implanted species, wherein the implanted species comprise at least one of the group consisting of Ar, Kr, Xe, Ne, He, N, O, H, Fe, C, Si and Al (col. 9, lines 12-22) (claim 4).
Hill et al. differ from the claimed invention by not showing that the Group III nitride-based multi-layer structure is an epitaxial Group III nitride-based multi-layer structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Group III nitride-based multi-layer structure can be an epitaxial Group III nitride-based multi-layer structure, because (a) as discussed above, the nucleation layer 104 and the buffer layer 106 disclosed by Hill et al. are epitaxially grown Group III nitride-based layers, (b) therefore, it would have been obvious that the channel layer 108 and barrier layer 110 can also be formed by epitaxy, and (c) an epitaxial Group nitride-based multi-layer structure would have a higher quality and a lower defect density than other types of Group nitride-based multi-layer structure, and would thus have a better electrical and electronic characteristics than other types of Group III nitride-based multi-layer structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dabrian et al. (US 2010/0117118)
	Yue et al. (US 10,644,142)
Twynam et al. (US 11,342,451)
Fujioka et al. (US 10,916,447)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 27, 2022